Motion is made to strike the bill of exceptions. The trial was had and judgment entered September 16, 1938. Motion for a new trial was overruled December 19, 1938; bill of exceptions was filed with the clerk of the circuit court on January 25, 1939. The bill of exceptions was not presented to and signed by the judges trying the case until May 19, 1939. The record affirmatively shows that the approval and signing of the bill of exceptions does not comply with the statute. Code 1923, § 6433.
The motion of the Attorney General must be, and is, granted.
There being no bill of exceptions, and no error appearing in the record, the judgment is affirmed.
The judgment is affirmed.
Affirmed.